UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 a Date of Report (date of earliest event reported):January 9, SYNTEC BIOFUEL INC. (Exact name of registrant as specified in its charter) Washington 000-51932 91-2031335 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) Suite 206, 388 Drake Street Vancouver, British Columbia, Canada V6B 6A8 (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code) (604) 681-1064 (Former name or former address if changed since last report) (Zip Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. £ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant toa Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1REGISTRANT’S BUSINESS AND OPERATIONS Item 1.01Entry into a Material Definitive Agreement. No events to report. Item 1.02Termination of a Material Definitive Agreement. No events to report. Item 1.03Bankruptcy or Receivership. No events to report. SECTION 2FINANCIAL INFORMATION Item 2.01Completion of Acquisition or Disposition of Assets. No events to report. Item 2.02Results of Operations and Financial Condition. No events to report. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On January 9, 2009, the Board of Directors accepted the resolution to extend the repayment of the loans from Iris International Holdings Limited and Pelican Financial Corporation (the “Lenders”).Both Lenders have agreed to extend repayment until April 30, 2009 in exchange for a penalty charge of 10% of the capital debt. The Board of Directors also resolved to extend repayment of the loan until April 30, 2009 from CAJ Business Solutions Ltd. on the same terms and conditions set out in the promissory note for a penalty charge of 10% of the capital debt.The Corporation agrees to make payments of all outstanding and accrued interest, penalty and capital on April 30, 2009 to CAJ. In the event the Company fails to pay the capital and interest on the extended date of April 30, 2009, CAJ will receive, as a penalty, one fully paid, worldwide, royalty free, non exclusive license for use of the Company’s catalyst technology, which includes a full copy of the Intellectual Property and the supporting research materials. The Board of Directors also resolved to renew the contract with Pelican Financial Corporation for another year to manage the daily administration including but not limited to assisting the Board of Directors in Business planning and SEC compliance.These services will be provided for a remuneration of US$3,750 per month. Item 2.04 Triggering Events That Accelerate or Increase a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement. No events to report. Item 2.05Costs Associated with Exit or Disposal Activities. No events to report. Item 2.06 Material Impairments. No events to report. SECTION 3SECURITIES AND TRADING MARKETS Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. No events to report. Item 3.02Unregistered Sales of Equity Securities. No events to report. Item 3.03Material Modification to Rights of Security Holders. No events to report. SECTION 4MATTERS RELATED TO ACCOUNTANTS AND FINANCIAL STATEMENTS Item 4.01Changes in Registrant’s Certifying Accountant. No events to report. Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. No events to report. SECTION 5CORPORATE GOVERNANCE AND MANAGEMENT Item 5.01Changes in Control of Registrant. No events to report. Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. No events to report. Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. No events to report. Item 5.04 Temporary Suspension of Trading Under Registrant’s Employee Benefit Plans. No events to report. Item 5.05 Amendments to the Registrant’s Code of Ethics, or Waiver of a Provision of the Code of Ethics. No events to report. Item 5.06 Change in Shell Company Status. No events to report. SECTION 6ASSET-BACKED SECURITIES Item
